In a proceeding to probate a will, the executor and certain of the legatees thereunder appeal from an order of the Surrogate’s Court, Kings County, dated June 22, 1962, which, upon petitioners’ application: (a) vacated a prior decree of said court, dated July 8, 1960, admitting the will to probate; (b) permitted the petitioners to become parties to the proceeding and to file objections to such probate; and (e) granted related relief. The application was made on the ground that the petitioners, who claimed to be the sole distributees of the decedent, had not been cited in the probate proceeding. Order affirmed, with $10 costs and disbursements to petitioners, payable out of the estate. No opinion. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.